DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Pursuant to 37 C.F.R. 1.55 and MPEP §§ 213.04 and 216, Applicant is hereby requested to provide an English translation of the foreign priority document (Japanese Application No. JP2017-237068) for purposes of determining applicant’s claim for priority under 35 U.S.C. 119(a)-(d).
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551 (Fed. Cir. 1994).
The disclosure of the prior-filed application, U.S. Application No. 16/203,719 (hereinafter “719 Application”), fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) for one or more claims of this application. Claim 4 recites:
a heat medium supplying piping heat step of, after the solidifying step, supplying the first heat medium to the lower surface nozzle through the heat medium supplying piping from the first heat medium supply source to discharge the first heat medium from the lower surface nozzle until the substrate is carried out and a next substrate is carried in.
But these limitations are not supported by the disclosures of the 719 Application. In particular, the 719 Application discloses that:
[0234] After ending the cooling of the substrate W in the solidifying step, the processing fluid common piping 101 of the processing fluid supply piping 49 (heat medium supply piping) may be heated by the high temperature DIW (first heat medium) until the heating step of the next substrate W is started (heat medium supply piping heating step).
[0235] Specifically, in the state where the processing fluid supply valve 59 is closed, the high temperature DIW valve 122 and the liquid draw-off valve 127 are opened. An interior of the processing fluid common piping 101 is thereby heated by the high temperature DIW. By heating the processing fluid common piping 101 of the processing fluid supply piping 49 with the high temperature DIW in advance after the solidifying step, it is made possible, in the holding layer forming step of the substrate processing of the next substrate W, to heat the first processing liquid on the substrate W to the desired temperature.
The 719 Application does not disclose that, after the solidifying step, the first heat medium is supplied to the lower surface nozzle (nozzle 13, see fig. 4) such that the first heat medium is discharged from the lower surface nozzle. Indeed, the 719 Application states that “the processing fluid supply valve 59 is closed,” which prevents the first heat medium from being discharged out of the lower surface nozzle 13 (see fig. 4). The 719 Application also does not disclose discharging the first heat medium from the lower surface nozzle at the specific timing that’s “after the solidifying step” and “until the substrate is carried out and a next substrate is carried in.” Therefore, Claim 4 contains subject matter not supported by the 719 Application.
This application repeats a substantial portion of prior U.S. Application No. 16/203,719, filed 11/29/2018, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). 
Claim 4 recites: “a heat medium supplying piping heat step of, after the solidifying step, supplying the first heat medium to the lower surface nozzle through the heat medium supplying piping from the first heat medium supply source to discharge the first heat medium from the lower surface nozzle until the substrate is carried out and a next substrate is carried in.” Correction of the specification is required to provide proper antecedent basis for limitations such as “to the lower surface nozzle,” “to discharge the first heat medium from the lower surface nozzle,” and “until the substrate is carried out and a next substrate is carried in” in the recited heat medium supplying piping heat step.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“substrate holding unit” in claim 1;
“first processing liquid supplying unit” in claim 1;
“second processing liquid supplying unit” in claims 1, 2;
“first heat medium supplying unit” in claims 1, 2, 4, 5;
“second heat medium supplying unit” in claims 1, 2, 4, 5;
“third heat medium supplying unit” in claim 2;
“peeling liquid supplying unit” in claim 1;
“sublimating unit” in claim 1;
“removing unit” in claim 2.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In particular:
“substrate holding unit” is interpreted as requiring the structure(s) of a chuck (see para. 0100), and equivalents thereof;
“first processing liquid supplying unit” is interpreted as requiring the structure(s) of a nozzle (nozzle 10, see para. 0120, fig. 2), and equivalents thereof;
“second processing liquid supplying unit” is interpreted as requiring the structure(s) of a tube (tube 91, see para. 0140, fig. 2), and equivalents thereof;
“first heat medium supplying unit” is interpreted as requiring the structure(s) of a nozzle (nozzle 13, see para. 0166, fig. 2), and equivalents thereof;
“second heat medium supplying unit” is interpreted as requiring the structure(s) of a nozzle (nozzle 13, see para. 0167, fig. 2), and equivalents thereof;
“third heat medium supplying unit” is interpreted as requiring the structure(s) of a nozzle (nozzle 13, see para. 0168, fig. 2), and equivalents thereof;
“peeling liquid supplying unit” is interpreted as requiring the structure(s) of a nozzle (nozzle 11, see para. 0132, fig. 2), and equivalents thereof;
 “sublimating unit” is interpreted as requiring the structure(s) of a gas nozzle (nozzle 12, see para. 0228), a FFU and an exhaust apparatus (see para. 0229), and equivalents thereof;
 “removing unit” is interpreted as requiring the structure(s) of an electric motor that rotates the substrate (see para. 0214), and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
(2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 2 and 4 recite the word “programed,” which is a typo and should be changed to “programmed,” see claim 2 at pg. 108 line 11, claim 4 at pg. 109 line 19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over KANEKO (US PGPUB 20150064910), in view of MIYAMOTO (Japanese Publication JP2015142069, as translated by Espacenet).
Regarding claim 1, KANEKO teaches a substrate processing apparatus (substrate processing system 1, see fig. 2, para. 0046; different processes can be performed in the same device, see para. 0166). KANEKO’s apparatus comprises:
a substrate holding unit (substrate holding mechanism 30, see fig. 6, para. 0084-86) which holds a substrate horizontally (see fig. 6, para. 0084-86);
a first processing liquid supplying unit (nozzle 41e, see fig. 6, para. 0094-95) which supplies, to an upper surface of the substrate, a first processing liquid (supplying a topcoat solution, see para. 0094-95, fig. 1A, 9B) which contains a solute and a solvent having volatility (the topcoat solution contains a volatile component and an acrylic resin, see para. 0031; other resins also can be used, see para. 0148, 0151) and has a property of being solidified or cured by volatilization of at least a portion of the solvent (the topcoat solution solidifies or cures as the volatile component vaporizes, see para. 0031, 0037, 0130) to form a particle holding layer on the upper surface of the substrate (forming a topcoat film, see para. 0031, 0036, 0062, 0130);
a first heat medium supplying unit (outlet of channel 321, see fig. 6, para. 0087) which supplies a first heat medium, which heats the substrate, to a lower surface of the substrate (N2 gas of approximately 90℃ is supplied to wafer W’s lower surface, see fig. 6, para. 0087-88);
a peeling liquid supplying unit (nozzle 81b, see fig. 7, para. 0137; the same device can be used to perform multiple different processes, see para. 0166, which means or suggests device 14 and device 19 may be consolidated or combined) which supplies a peeling liquid, which peels the particle holding layer from the upper surface of the substrate, to the upper surface of the substrate (topcoat film is peeled off, see fig. 7, para. 0137);
a first heat medium feeding piping (gas supply device 32, see fig. 6, para. 0084) which feeds the first heat medium to the first heat medium supplying unit (outlet of channel 321) from a first heat medium supply source (N2 gas supply source 34, see fig. 6, para. 0087);
a first heat medium valve (valve 33, see fig. 6, para. 0087-88) which is interposed in the first heat medium feeding piping (see fig. 6, para. 0087-88).
KANEKO teaches a sublimating unit (FFU 21, inactive-gas supply source 23, see fig. 6, para. 0082-83, 0132; vacuuming device, para. 0132), which is structurally fully capable of sublimating a solid film formed from a second processing liquid. For example, KANEKO teaches that FFU 21 with inactive-gas supply source 23 can reduce the humidity inside processing chamber 20 (see para. 0132) and the vacuum device can reduce the chamber’s pressure (see para. 0132).
KANEKO teaches that the substrate can be subject to a drying process (see para. 0143).
KANEKO does not explicitly teach:
“a second processing liquid supplying unit which supplies a second processing liquid, containing a sublimable substance, to the upper surface of the substrate”;
“a second heat medium supplying unit which supplies a second heat medium, which cools the substrate, to the lower surface of the substrate”;
“a second heat medium feeding piping which feeds the second heat medium to the second heat medium supplying unit from a second heat medium supply source”;
“a second heat medium valve which is interposed in the second heat medium feeding piping”;
“wherein the first heat medium supplying unit and the second heat medium supplying unit are configured to switch a heat medium supplied to the lower surface of the substrate between the first heat medium and the second heat medium when the first heat medium valve and the second heat medium valve are operated.”
MIYAMOTO teaches a sublimation-drying apparatus comprising nozzles for supplying fluids to a substrate (see fig. 1, abstract, para. 0008, 0029), just like the present application. MIYAMOTO teaches a second processing liquid supplying unit (nozzle 3, see fig. 1, para. 0034-35, 0051) which supplies a second processing liquid, containing a sublimable substance (e.g., liquid tert-butanol), to the upper surface of the substrate (see fig. 1, para. 0034-35, 0051); a second heat medium supplying unit (outlet of gas supply pipe 95, see fig. 1, para. 0038, 0056-57) which supplies a second heat medium (e.g., nitrogen gas having a temperature lower than the freezing point of tert-butanol), which cools the substrate, to the substrate (see para. 0038, 0056-57); a second heat medium feeding piping (gas supply pipe 95, see fig. 1, para. 0056) which feeds the second heat medium to the second heat medium supplying unit from a second heat medium supply source (nitrogen gas supply unit 65, see fig. 1, para. 0038, 0056-57). MIYAMOTO teaches that sublimation drying can suppress pattern collapse when drying the substrate (see, e.g., para. 0003, 0007-08, 0053, 0062).
Although MIYAMOTO does not explicitly teach a second heat medium valve which is interposed in the second heat medium feeding piping, a person having ordinary skill in the art would still reasonably expect MIYAMOTO’s apparatus to have such second heat medium valve interposed in the second heat medium feeding piping, for several reasons. First, MIYAMOTO teaches that a controller starts and stops the supply of the nitrogen gas from nitrogen gas supply unit 65 (see para. 0056, 0064). Second, MIYAMOTO already teaches using mass flow controller (see para. 0105-106, fig. 8)—which comprises a valve—to control the supply of gas. Third, it’s well known and conventional to interpose a valve in a piping to control the supply of a fluid flowing through that piping.
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify KANEKO’s apparatus to incorporate structures for sublimation drying—e.g., a second processing liquid supplying unit for supplying a second processing liquid containing a sublimable substance to the substrate’s upper surface; a second heat medium supplying unit for supplying a second heat medium to cool the substrate; a second heat medium feeding piping for feeding the second heat medium to the second heat medium supplying unit from a second heat medium supply source; a second heat medium valve interposed in the second heat medium feeding piping—with reasonable expectation of drying the substrate, for several reasons. First, as explained above, sublimation drying has the benefit of suppressing pattern collapse when drying the substrate; given this benefit, a person having ordinary skill in the art would’ve been motivated to incorporate the abovementioned structures into KANEKO’s apparatus to perform sublimation drying. Second, KANEKO already teaches drying the substrate (as explained above); sublimation drying is a well-known drying process (see MIYAMOTO); it’s well known in the art to use nozzles, feeding pipings, and valves to supply a second processing liquid containing a sublimable substance and to supply a second heat medium for cooling the substrate (see MIYAMOTO). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. The abovementioned structures for sublimation drying, as incorporated into KANEKO, would still perform the same function as before (e.g., supply a second processing liquid containing a sublimable substance and supply a second heat medium to cool the substrate), thus yielding predictable results.
Additionally, it would’ve been obvious to modify the second heat medium supplying unit so as to supply the second heat medium to the lower surface of the substrate, with reasonable expectation of cooling the substrate for several reasons. First, duplication of parts is considered obvious (see MPEP § 2144.04.VI.B.) and KANEKO already teaches a heat medium supplying unit for supplying a heat medium to the substrate’s lower surface (see fig. 6, para. 0087-88). Second, it’s well known in the art to supply a heat medium to cool the substrate (see MIYAMOTO at para. 0038, 0056-57), and it’s well known to supply a heat medium to the substrate’s lower surface for controlling the substrate’s temperature (see KANEKO at fig. 6, para. 0087-88). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A. The second heat medium supplying unit, as configured, would still perform the same function as before (e.g., supply a second heat medium to cool the substrate), thus yielding predictable results.
In the resulting combination of KANEKO and MIYAMOTO, the first heat medium supplying unit and the second heat medium supplying unit are structurally fully capable of switching a heat medium supplied to the lower surface of the substrate between the first heat medium and the second heat medium when the first heat medium valve and the second heat medium valve are operated. As explained above, the combination teaches the first heat medium valve for controlling the supply of the first heat medium and the second heat medium valve for controlling the supply of the second heat medium.
Regarding claim 5, the combination of KANEKO and MIYAMOTO teaches the substrate processing apparatus according to claim 1.
The first heat medium supplying unit (outlet of channel 321) is structurally fully capable of supplying the first heat medium having a first temperature lower than an alteration temperature of the solute contained in the first processing liquid, for several reasons. First, nozzles/outlets in general can be used to supply fluids. Second, because the combination teaches the same solute (see KANEKO at 0031, 0148, 0151) as the present application (see specification at para. 0266), the combination inherently teaches the same property of alteration temperature. See MPEP § 2112.01.II.
The second heat medium supplying unit (outlet of gas supply pipe 95) is structurally fully capable of supplying the second heat medium having a second temperature lower than a melting point of the sublimable substance contained in the second processing liquid, for several reasons. First, nozzles/outlets in general can be used to supply fluids. Second, the nitrogen gas for solidifying the sublimable substance (e.g., liquid tert-butanol) has a temperature lower than the freezing point of tert-butanol (as explained above).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of KANEKO and MIYAMOTO (as applied to Claim 1), in view of MIYA (Japanese Publication JP2012175036, as translated by Espacenet) and HANAWA (Japanese Publication JP2011071401, as translated by Espacenet).
Regarding claim 2, the combination of KANEKO and MIYAMOTO teaches the substrate processing apparatus according to claim 1.
The combination teaches a removing unit (driver mechanism 312, see KANEKO at fig. 6, para. 0086), which is structurally fully capable of removing the second processing liquid from the upper surface of the substrate. For example, driver mechanism 312 rotates wafer W (see KANEKO at para. 0086) and can shake off a liquid from the surface of wafer W (see KANEKO at para. 0143). 
The combination teaches a controller (see KANEKO at fig. 2, para. 0046-50, claim 16) configured to control the operations of the substrate processing apparatus (see KANEKO at fig. 2, para. 0046-50, 0110, claim 16). In the combination of KANEKO and MIYAMOTO, because the substrate processing apparatus includes the second processing liquid supplying unit and the removing unit (as explained above), the combination would be configured to control the second processing liquid supplying unit and the removing unit as well.
The combination teaches the controller is programmed to execute (see KANEKO at para. 0048-50) steps of operating the substrate processing apparatus. As explained above, the combination of KANEKO and MIYAMOTO teaches a second processing liquid supplying unit which supplies a second processing liquid, containing a sublimable substance, to the upper surface of the substrate. Because the controller is programmed to operate the second processing liquid supplying unit (as explained above), it’s programmed to perform a liquid film forming step of supplying the second processing liquid to the upper surface of the substrate from the second processing liquid supplying unit to form a liquid film of the second processing liquid which covers the upper surface of the substrate (see MIYAMOTO at para. 0051, under the control of a controller, tert-butanol is supplied to the substrate’s upper surface).
The combination of KANEKO and MIYAMOTO does not explicitly teach:
“a third heat medium supplying unit which supplies a third heat medium, which heats the substrate, to the lower surface of the substrate”;
“a third heat medium feeding piping which feeds the third heat medium to the third heat medium supplying unit from a third heat medium supply source”;
“a third heat medium valve which is interposed in the third heat medium feeding piping”;
“wherein the third heat medium supplying unit is configured to switch, together with the first heat medium supplying unit and the second heat medium supplying unit, the heat medium supplied to the lower surface of the substrate among the first heat medium, the second heat medium and the third heat medium when two valves of the first heat medium valve, the second heat medium valve and the third heat medium valve are operated”;
The controller controls the third heat medium supplying unit;
The controller is programmed to execute: “a temperature holding step of supplying the third heat medium to the lower surface of the substrate from the third heat medium supplying unit in parallel with the liquid film forming step to hold a temperature of the liquid film within a temperature range of not less than a melting point of the sublimable substance and less than a boiling point of the sublimable substance, and a film thinning step of removing a portion of the second processing liquid, constituting the liquid film, from the upper surface of the substrate to thin the liquid film by the removing unit while the temperature of the liquid film is within the temperature range.”
MIYA teaches a substrate processing apparatus and method, just like the present application. MIYA teaches a third heat medium supplying unit (outlet of pipe 283, see fig. 13, para. 0128) which supplies a third heat medium to the lower surface of the substrate (supplying DIW to substrate’s back surface, see fig. 13, para. 0128; the DIW’s temperature can be adjusted by a temperature adjustment unit, see para. 0128); a third heat medium feeding piping (pipes 521 and 283, see fig. 13, para. 0128) which feeds the third heat medium to the third heat medium supplying unit from a third heat medium supply source (supply unit 513 which is a liquid supply source, see fig. 13, para. 0128); a third heat medium valve (valve 523, see fig. 13, para. 0130) which is interposed in the third heat medium feeding piping (see fig. 13, para. 0130).
MIYA teaches supplying a processing liquid containing a sublimable substance (e.g., liquid tert-butanol) to the substrate (see para. 0203; see also para. 0147, tert-butanol is stored in tank 341 in liquid state—i.e., at a temperature between its freezing point and boiling point—and then supplied in liquid state). In particular, MIYA teaches a temperature holding step of supplying a heat medium (high temperature gas or liquid, para. 0203) to the lower surface of the substrate (see para. 0203) in parallel with a liquid film forming step (see para. 0147, 0203, supplying liquid tert-butanol) to hold a temperature of the liquid film within a temperature range of not less than a melting point of the sublimable substance (see para. 0203, set the temperature equal to or higher than the freezing point of tert-butanol). Because the sublimable substance is supplied in liquid state (see para. 0147, 0203) and the purpose of the heat medium is to prevent the sublimable substance from solidifying (see para. 0203), a person having ordinary skill in the art would reasonably expect that the third heat medium would hold a temperature of the liquid film within a temperature range of not less than a melting point of the sublimable substance and less than a boiling point of the sublimable substance.
MIYA teaches that a controller controls the operation of each unit of the substrate processing apparatus based on a program (see para. 0052).
Although MIYA does not explicitly teach that in the temperature holding step, the heat medium is the third heat medium supplied from third heat medium supplying unit, a person having ordinary skill in the art would reasonably expect such to be the case. That’s because when MIYA teaches the step of supplying a high temperature liquid to the substrate’s back surface, the only structure disclosed in MIYA that would be capable of supplying such high temperature liquid to the substrate’s back surface is unit 51 (see fig. 13, para. 0128), which comprises supply unit 513, pipes 521 and 283, and valve 523 (see fig. 13, para. 0128, 0130). Alternatively, it still would’ve been obvious to supply the third heat medium from the third heat medium supplying unit for the temperature holding step, with reasonable expectation of supplying a high temperature liquid to the substrate’s back surface. MIYA already teaches both the step of supplying a heat medium to the substrate’s back surface and the structures for doing so, and MIYA teaches that various modifications can be made (see para. 0228).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of KANEKO and MIYAMOTO to incorporate structures for supplying a third heat medium to the substrate’s lower surface—e.g., a third heat medium supplying unit, a third heat medium feeding piping for feeding the third heat medium to the third heat medium supplying unit from a third heat medium supply source, a third heat medium valve interposed in the third heat medium feeding piping—as well as configure the controller to control the third heat medium supplying unit and program the controller to execute a temperature holding step (e.g., supplying the third heat medium to the lower surface of the substrate from the third heat medium supplying unit in parallel with the liquid film forming step to hold a temperature of the liquid film within a temperature range of not less than a melting point of the sublimable substance and less than a boiling point of the sublimable substance), with reasonable expectation of keeping the sublimable substance in the second processing liquid in liquid state, for several reasons. 
First, by supplying a third heat medium to the substrate’s lower surface while supplying the second processing liquid containing a sublimable substance, the sublimable substance can be prevented from solidifying, i.e., can be maintained in liquid state (see MIYA); given this benefit, a person having ordinary skill in the art would’ve been motivated to incorporate structures for supplying such third heat medium (i.e., structures like a third heat medium supplying unit, a third heat medium feeding piping, a third heat medium supply source, a third heat medium valve) and steps for supplying such third heat medium (i.e., using the controller to control the third heat medium supplying unit and program the controller to execute a temperature holding step).
Second, it’s well known in the art that a substrate processing apparatus comprises structures like a third heat medium supplying unit, a third heat medium feeding piping, a third heat medium supply source, and a third heat medium valve (see MIYA); it’s well known in the art to perform a temperature holding step while supplying a sublimable substance to the substrate (see MIYA); and it’s well known in the art that a controller controls components of the substrate processing apparatus and is programmed to execute steps of operating the apparatus (see KANEKO; see MIYA). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A.
In the resulting combination of KANEKO, MIYAMOTO, and MIYA, the third heat medium supplying unit is structurally fully capable of switch, together with the first heat medium supplying unit and the second heat medium supplying unit, the heat medium supplied to the lower surface of the substrate among the first heat medium, the second heat medium and the third heat medium when two valves of the first heat medium valve, the second heat medium valve and the third heat medium valve are operated. As explained above, each heat medium has its own heat medium supplying unit, heat medium feeding piping, heat medium supply source, and heat medium valve; by operating the valves, the supply of various heat mediums can be switched.
The combination of KANEKO, MIYAMOTO, and MIYA does not explicitly teach that the controller is programmed to execute “a film thinning step of removing a portion of the second processing liquid, constituting the liquid film, from the upper surface of the substrate to thin the liquid film by the removing unit while the temperature of the liquid film is within the temperature range.”
HANAWA teaches a substrate processing apparatus and method, just like the present application. HANAWA teaches that, in the sublimation-drying art, it’s well known to reduce the thickness of the processing liquid containing sublimable substance by rotating the substrate (see para. 0004). In other words, HANAWA teaches a film thinning step (see para. 0004, 0028, 0037) of removing a portion of a processing liquid, constituting the liquid film, from the upper surface of the substrate to thin the liquid film (see para. 0004, 0028, 0037) by a removing unit (spin chuck 2 comprising a chuck rotation mechanism 22, see para. 0017-18, 0037) while the processing liquid is in liquid state (see para. 0004, 0028, 0037); this means the liquid film is thinned while the temperature of the liquid film is in a temperature range of not less than a melting point of the sublimable substance and less than a boiling point of the sublimable substance. HANAWA teaches that, by reducing the liquid film’s thickness, drying time can be reduced (see para. 0004).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of KANEKO, MIYAMOTO, and MIYA to incorporate a film thinning step (to be executed by the controller), with reasonable expectation of reducing drying time, for several reasons. First, reducing the liquid film’s thickness can reduce drying time; given this benefit, a person having ordinary skill in the art would’ve been motivated to incorporate a film thinning step (to be executed by the controller). Second, it’s well known in the art that the second processing liquid contains a sublimable substance (see MIYAMOTO; see HANAWA); it’s well known to perform a film thinning step of removing a portion of a processing liquid, constituting the liquid film, from the upper surface of the substrate to thin the liquid film by the removing unit while the temperature of the liquid film is within the temperature range of not less than a melting point of the sublimable substance and less than a boiling point of the sublimable substance (see HANAWA); and it’s well known to program the controller to execute steps of operating the substrate processing apparatus (see KANEKO). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A.
Regarding claim 3, the combination of KANEKO, MIYAMOTO, MIYA, and HANAWA teaches the substrate processing apparatus according to claim 2. 
The combination teaches that after the liquid film of the second processing liquid is formed on the substrate’s upper surface, the liquid film is solidified by supplying the second heat medium to the substrate’s lower surface to cool the substrate (see MIYAMOTO at para. 0056-57). In other words, the combination teaches “a solidifying step of discharging the second heat medium . . . toward the lower surface of the substrate to cool the liquid film via the substrate to a temperature not more than the melting point of the sublimable substance to make the liquid film solidify to form the solid film” (see MIYAMOTO at para. 0056-57). A person having ordinary skill in the art would understand that, to start the solidifying step, the third heat medium valve would be closed and the second heat medium valve would be open, so as to switch the heat medium supplied to the lower surface of the substrate from the third heat medium to the second heat medium (as explained above, the third heat medium is for keeping the sublimable substance in liquid state, whereas the second heat medium is for solidifying the sublimable substance). A person having ordinary skill in the art would understand that the controller would be programmed to execute these steps.
Although the combination does not explicitly teach that the switching of valves occurs “in the film thinning step . . . thereby adjusting a length of a period of the film thinning step,” HANAWA already teaches that the solidifying step can be started during the film thinning step (see para. 0029, 0041, 0046, 0071, 0076). In particular, during the filming thinning step, a heat medium is supplied to the substrate’s back surface to start the solidifying step (see para. 0046, 0076). HANAWA teaches that, by supplying the heat medium (for solidifying) during the film thinning step, the length of the period of the film thinning step is adjusted (see para. 0041, 0046, 0071, 0076, the thinning of the liquid film is switched to formation of frozen film).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to further modify the combination of KANEKO, MIYAMOTO, MIYA, and HANAWA to incorporate starting the supply of the second heat medium during the film thinning step (to be executed by the controller), with reasonable expectation of adjusting a length of a period of the film thinning step. It’s well known in the art to start the solidifying step (by supplying the second heat medium to the substrate’s lower surface) during the film thinning step, which would adjust the length of the period of the film thinning step (see HANAWA). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A.
In the resulting combination of KANEKO, MIYAMOTO, MIYA, and HANAWA, the controller would be programmed to switch the heat medium from the third heat medium to the second heat medium (by closing the third heat medium valve and opening the second heat medium) during the film thinning step, thereby adjusting the length of the period of the film thinning step.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of KANEKO, MIYAMOTO, MIYA, and HANAWA (as applied to Claim 2), in view of YOKOUCHI (Japanese Publication JP2007227765, as translated by Espacenet) and INOUE (US PGPUB 20150270145).
Regarding claim 4, the combination of KANEKO, MIYAMOTO, MIYA, and HANAWA teaches the substrate processing apparatus according to claim 2.
As explained above, the combination teaches the controller is programmed to execute “a solidifying step of discharging the second heat medium . . . toward the lower surface of the substrate to cool the liquid film via the substrate to a temperature not more than the melting point of the sublimable substance to make the liquid film solidify to form the solid film.”
The combination does not explicitly teach:
“a heat medium supplying piping which supplies the first heat medium to the first heat medium supplying unit and the second heat medium to the second heat medium supplying unit”;
“a lower surface nozzle which functions as the first heat medium supplying unit and the second heat medium supplying unit, and discharges the heat medium in the heat medium supplying piping toward the lower surface of the substrate”;
In the solidifying step, the second heat medium is discharged “in the heat medium supplying piping from the lower surface nozzle”;
The controller is programmed to execute “a heat medium supplying piping heat step of, after the solidifying step, supplying the first heat medium to the lower surface nozzle through the heat medium supplying piping from the first heat medium supply source to discharge the first heat medium from the lower surface nozzle until the substrate is carried out and a next substrate is carried in.”
YOKOUCHI teaches a substrate processing apparatus, just like the present application. YOKOUCHI teaches a heat medium supplying piping (see annotated fig. 3 below; see also pipe 51, fig. 6, para. 0118) which supplies a first heat medium to a first heat medium supplying unit (pipe 26, see fig. 2-4, 6, para. 0076) and a second heat medium to a second heat medium supplying unit (pipe 26, see fig. 2-4, 6, para. 0076). YOKOUCHI teaches a lower surface nozzle (pipe 26; see annotated fig. 3) which functions as the first heat medium supplying unit and the second heat medium supplying unit (as explained above), and discharges the heat medium in the heat medium supplying piping (see annotated fig. 3; see also pipe 51) toward the lower surface of the substrate (see fig. 3-4, para. 0076). YOKOUCHI teaches a plurality of heat medium feeding pipings connected to the heat medium supplying piping (see annotated fig. 3).

    PNG
    media_image1.png
    467
    634
    media_image1.png
    Greyscale

Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of KANEKO, MIYAMOTO, MIYA, and HANAWA to consolidate the first, second, and third heat medium supplying units (and a portion of each heat medium feeding piping) into a single lower surface nozzle and a single heat medium supplying piping, with reasonable expectation of supplying various heat mediums to the substrate’s lower surface, for several reasons. 
First, making things integral is considered obvious, see MPEP § 2144.04.V.B., and the combination of KANEKO, MIYAMOTO, MIYA, and HANAWA already teaches a plurality of heat medium supplying units and a plurality of heat medium feeding pipings. Combining the plurality of heat medium supplying units (and a portion of each heat medium feeding piping) into a single lower surface nozzle and a single heat medium supplying piping would yield the predictable result of supplying heat mediums to the substrate’s lower surface. 
Second, it’s well known in the art that a plurality of heat medium feeding pipings are connected to a single heat medium supplying piping and a single lower surface nozzle such that a plurality of heat mediums can be supplied to the substrate’s lower surface via such heat medium supplying piping and such lower surface nozzle (see YOKOUCHI). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A.
In the resulting combination of KANEKO, MIYAMOTO, MIYA, HANAWA, and YOKOUCHI, when performing the solidifying step, the second heat medium would be discharged in the heat medium supplying piping from the lower surface nozzle toward the substrate’s lower surface. Moreover, during and after the solidifying step, the lower surface nozzle and the heat medium supplying piping would be cooled by the second heat medium supplied through the lower surface nozzle and the heat medium supplying piping. Additionally, when heating the substrate using the first heat medium (as explained above), the lower surface nozzle and the heat medium supplying piping would be heated by the first heat medium supplied through the lower surface nozzle and the heat medium supplying piping. Thus, a person having ordinary skill in the art would understand that there’s a temperature difference between the solidifying step performed on a first substrate (wherein the second heat medium is supplied through the lower surface nozzle and the heat medium supplying piping) and the heating step performed on a subsequent substrate (wherein the first heat medium is supplied through the lower surface nozzle and the heat medium supplying piping).
The combination of KANEKO, MIYAMOTO, MIYA, HANAWA, and YOKOUCHI does not explicitly teach that the controller is programmed to execute “a heat medium supplying piping heat step of, after the solidifying step, supplying the first heat medium to the lower surface nozzle through the heat medium supplying piping from the first heat medium supply source to discharge the first heat medium from the lower surface nozzle until the substrate is carried out and a next substrate is carried in.”
INOUE teaches a substrate processing apparatus, just like the present application. INOUE teaches a lower surface nozzle (opening 33, see fig. 2, para. 0033) and a heat medium supplying piping (common pipe line 29, see fig. 2, para. 0033). INOUE teaches supplying a heat medium to the lower surface nozzle (opening 33) through the heat medium supplying piping (common pipe line 29) from a heat medium supply source to discharge the heat medium from the lower surface nozzle (see para. 0037).
INOUE teaches that when using the substrate processing apparatus to treat a plurality of substrates successfully, uneven treatment of the substrates may result (see fig. 4, para. 0042). Therefore, when finishing up the processing step(s) for one substrate, the temperature of the heat medium supplying piping (common pipe line 29) need to be adjusted (using a heat medium) in preparation for processing the subsequent substrate (see para. 0041, 0044). INOUE teaches that the temperature-adjusting step can be performed until the substrate is carried out and a next substrate is carried in (see fig. 3). Although INOUE teaches using a heat medium to pre-cool the heat medium supplying piping (see para. 0041, 0044), INOUE explicitly teaches that modifications can be made to its invention (see para. 0047; see also para. 0045-46, different fluids or solutions can be used).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of KANEKO, MIYAMOTO, MIYA, HANAWA, and YOKOUCHI to incorporate a step of a heat medium supplying piping heat step of, after the solidifying step, supplying the first heat medium to the lower surface nozzle through the heat medium supplying piping from the first heat medium supply source to discharge the first heat medium from the lower surface nozzle until the substrate is carried out and a next substrate is carried in (wherein this step is to be executed by the controller), with reasonable expectation of preventing uneven treatment of successive substrates, for several reasons. 
First, INOUE teaches that by adjusting the temperature of the heat medium supplying piping in preparation for processing the subsequent substrate, uneven treatment of successive substrates can be prevented. Given this benefit, a person having ordinary skill in the art would’ve been motivated to supply, after the solidifying step, the first heat medium to the lower surface nozzle through the heat medium supplying piping from the first heat medium supply source to discharge the first heat medium from the lower surface nozzle until the substrate is carried out and a next substrate is carried in. As explained above, the heat medium supplied through the lower surface nozzle and the heat medium supplying piping would adjust the temperature of the lower surface nozzle and the heat medium supplying piping, and there’s a temperature difference between the solidifying step performed on a first substrate (wherein the second heat medium is supplied through the lower surface nozzle and the heat medium supplying piping) and the heating step performed on a subsequent substrate (wherein the first heat medium is supplied through the lower surface nozzle and the heat medium supplying piping).
Second, it’s well known in the art to supply a heat medium to the lower surface nozzle through the heat medium supplying piping from a heat medium supply source to discharge the heat medium from the lower surface nozzle (see INOUE; see YOKOUCHI), wherein the heat medium adjusts the temperature of the lower surface nozzle and the heat medium supplying piping. Also, it’s well known to adjust the temperature of the heat medium supplying piping until the substrate is carried out and a next substrate is carried in, in preparation for processing the subsequent substrate (see INOUE; INOUE explicitly teaches that modifications can be made to its invention). Moreover, there’s a temperature difference between the solidifying step performed on a first substrate (wherein the second heat medium is supplied through the lower surface nozzle and the heat medium supplying piping) and the heating step performed on a subsequent substrate (wherein the first heat medium is supplied through the lower surface nozzle and the heat medium supplying piping). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A.
In the resulting combination of KANEKO, MIYAMOTO, MIYA, HANAWA, YOKOUCHI, and INOUE, the controller would be programmed to execute “a heat medium supplying piping heat step of, after the solidifying step, supplying the first heat medium to the lower surface nozzle through the heat medium supplying piping from the first heat medium supply source to discharge the first heat medium from the lower surface nozzle until the substrate is carried out and a next substrate is carried in.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422. The examiner can normally be reached M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.Z.Z./Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714